 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X
 LORI S. MASLOW, in her capacity as Democratic State
 Committee Female Member and Assembly District Leader
                                                                         Case No.: 1:20-cv-05934-KAM-VMS
 from the 41st Assembly District, as a member of the
 Executive Committee of the Kings County Democratic
 County Committee, and as a Female Member of the Kings
 County Democratic County Committee from the 18th
 Election District of the 41st Assembly District; KINGS
 COUNTY DEMOCRATIC COUNTY COMMITTEE;
 EXECUTIVE COMMITTEE OF THE KINGS COUNTY
 DEMOCRATIC COUNTY COMMITTEE; BENJAMIN C.
 STEINBERG, as a Male Member of the Kings County
 Democratic County Committee elected to such position for
 the 47th Election District of the 41st Assembly District by
 the Executive Committee of the Kings County Democratic
 County Committee; MARJORIE COHEN, as a Female
                                                                         APPEARANCE OF
 Member of the Kings County Democratic County
                                                                         COUNSEL
 Committee elected to such position for the 70th Election
 District of the 59th Assembly District by the Executive
 Committee of the Kings County Democratic County
 Committee;
 WILLA M. WILLIS JOHNSON, as a Female Member of
 the Kings County Democratic County Committee elected to
 such position for the 42nd Election District of the 59th
 Assembly District by the Executive Committee of the Kings
 County Democratic County Committee,

                                                      Plaintiffs,

         -against-

 ANDREW M. CUOMO, in his capacity as Governor of the
 State of New York; and LETICIA JAMES, in her capacity
 as Attorney General of the State of New York New York
 State Attorney General, New York State Board of Elections,

                              Defendants.
 ----------------------------------------------------------------------X


To:     The clerk of court and all parties of record



        I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for Plaintiffs.
Dated: Brooklyn, New York
       December 14, 2020

                             ABRAMS, FENSTERMAN,
                             FENSTERMAN, EISMAN, FORMATO,
                             FERRARA, WOLF & CARONE, LLP
                             Attorneys for Plaintiffs
                             1 Metro Tech Center, Suite 1701
                             Brooklyn, NY 11201
                             (718) 581-5026

                             /s/ Anthony J. Genovesi
                             ____________________________________
                             By: Anthony J. Genovesi, Esq.


To: Via ECF to all parties
